DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           G.W., the mother,
                              Appellant,

                                      v.

          DEPARTMENT OF CHILDREN AND FAMILIES, and
                GUARDIAN AD LITEM PROGRAM,
                         Appellees.

                                No. 4D18-25

                                [July 2, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Alberto Ribas, Jr., Judge; L.T. Case No. 15-000297 CJ-
DP.

   G.W., Brooklyn, NY, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, West Palm Beach, for appellee Department of
Children and Families.

   Rocco J. Carbone, III of the Law Office of Rocco J. Carbone, III, PLLC,
St. Augustine, and Thomasina Moore, Sanford, for appellee Guardian Ad
Litem Program.

PER CURIAM.

   Affirmed.

DAMOORGIAN, LEVINE and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.